              Case 20-12456-JTD   Doc 612-2   Filed 11/25/20   Page 1 of 5




                                    EXHIBIT A

                            Confirmation Hearing Notice




DOCS_LA:333990.6
               Case 20-12456-JTD             Doc 612-2         Filed 11/25/20        Page 2 of 5




                        IN THE UNITED STATES BANKRUPTCY COURT

                                FOR THE DISTRICT OF DELAWARE


In re:                                                       ) Chapter 11
                                                             )
RTI HOLDING COMPANY, LLC,1                                   ) Case No.: 20-12456 (JTD)
                                                             )
                                   Debtor.                   ) (Jointly Administered)


                 NOTICE OF (A) HEARING TO CONSIDER CONFIRMATION OF
                DEBTORS’ CHAPTER 11 PLAN; (B) DEADLINE FOR VOTING TO
                  ACCEPT OR REJECT PLAN; AND (C) RELATED MATTERS

TO:      HOLDERS OF CLAIMS IN CLASS 3 (PREPETITION SECURED DEBT CLAIMS) AND
         CLASS 4 (GENERAL UNSECURED CLAIMS):

         On November 6, 2020, RTI Holding Company, LLC and its affiliated debtors and debtors in
possession (the “Debtors”) filed the Debtors’ Chapter 11 Plan [Docket No. 353] (including all exhibits
thereto and as amended, modified or supplemented from time to time, the “Plan”).

        Concurrently with the filing of the Plan, the Debtors filed the related Disclosure Statement in
support of the Plan [Docket No. 354] (including all exhibits thereto and as may be amended, modified or
supplemented from time to time, collectively, the “Disclosure Statement”). On [______________, 2020],
this Court entered an order approving the Disclosure Statement [Docket No. __] (the “Disclosure Statement
Order”) and certain related materials (collectively, the “Solicitation Materials”).



1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are
as follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,
LLC (6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC
(8738); RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity,
LLC (7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC
(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC
(7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC
(7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise,
LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire
Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817);
RT Orlando Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535);
RT Southwest Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT
Western Missouri Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT
Texas, Inc. (2461); RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant,
Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of
Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472);
Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing
address is 333 East Broadway Ave., Maryville, TN 37804.


                                                         1
DOCS_LA:333990.6
               Case 20-12456-JTD            Doc 612-2       Filed 11/25/20        Page 3 of 5



         A hearing to consider confirmation of the Plan (the “Confirmation Hearing”) will be held on
February 4, 2021, commencing at 1:00 p.m. (Eastern Time), before the Honorable John T. Dorsey, United
States Bankruptcy Judge, at the United States Bankruptcy Court for the District of Delaware, 824 Market
Street, 5th Floor, Courtroom No. 5, Wilmington, Delaware 19801.

        The record date for determining which holders of claims or interests in the Debtors may vote on
the Plan is ___________ , 2020 at 5:00 p.m. (Eastern Time)(the “Record Date”). If you have received with
this Notice a ballot form (a “Ballot”), you are eligible to vote to accept or reject the Plan.

        For your Ballot to be counted, you must complete all required information on the Ballot, execute
the Ballot and return the completed Ballot to the address indicated on the Ballot so that it is received
by 5:00 p.m. (Eastern Time) on January 22, 2021 (the “Voting Deadline”). Any failure to follow the
voting instructions included with the Ballot or to return a properly completed Ballot so that it is received
by the Voting Deadline may disqualify your Ballot and your vote.

         If an objection is pending with respect to your Claim as of January 5, 2021, your vote will not be
counted unless the Court temporarily allows your claim for purposes of voting to accept or reject the Plan,
and you are required to file a motion for such relief (the “Rule 3018 Motion”) no later than January 14,
2021, which may be heard on or prior to the Confirmation Hearing. Notwithstanding the foregoing, if the
Debtors file an objection to a claim and request that such claim be allowed in a specific amount, your Ballot
shall be counted in such specified amount.

         The Bankruptcy Court has established January 29, 2021, at 5:00 p.m. (Prevailing Eastern Time),
as the last date and time for filing and serving objections to the confirmation of the Plan (the “Plan Objection
Deadline”). All objections must state with particularity the legal and factual grounds for such objection; (i)
be in writing; (ii) state the name and address of the objecting party and the nature of the claim or interest of
such party; (iii) state with particularity the basis and nature of any objection; (iv) be filed with the Court
and served so as to be received by the Plan Objection Deadline; and (v) served on the following parties: (a)
the Debtors: c/o Ruby Tuesday, Inc., 333 E. Broadway Ave., Maryville, TN 37804 (Attn: Shawn
Lederman); (b) counsel to the Debtors, Pachulski Stang Ziehl & Jones LLP, 919 North Market Street, 17th
Floor, P.O. Box 8705, Wilmington, DE 19899-8705 (Courier 19801), Attn: Malhar S. Pagay and James
E. O’Neill; (c) counsel to the Official Committee of Unsecured Creditors, (i) Kramer Levin Naftalis &
Frankel LLP, 1177 Avenue of the Americas, New York, NY 10036, Attn: Robert T. Schmidt, Adam C.
Rogoff and Jennifer Sharret, and (ii) Cole Schotz, P.C., 500 Delaware Avenue, Suite 1420, Wilmington,
DE 19801, Attn: G. David Dean, Justin R. Alberto and Andrew J. Roth-Moore (d) counsel to Goldman
Sachs Specialty Lending Group, L.P., as administrative agent and collateral agent and Goldman Sachs Bank
USA, (i) Cleary Gottlieb Steen & Hamilton LLP, One Liberty Plaza, New York, NY 10006, Attn: Sean
O’Neal and Jane VanLare; and (ii) Hunton Andrews Kurth LLP, Bank of America Plaza, Suite 4100, 600
Peachtree Street, N.E., Atlanta, GA 30308- 2216, Attn: Greta T. Griffith; (e) counsel to TCW Direct
Lending LLC, TCW Skyline Lending, L.P., and TCW Brazos Fund, LLC, Paul Hastings LLP, 515 South
Flower Street, Twenty-Fifth Floor, Los Angeles, CA 90071, Attn: Justin Rawlins, (f) the Office of the
United States Trustee, J. Caleb Boggs Federal Building, 844 N. King Street, Suite 2207, Lock Box 35,
Wilmington, DE 19801, Attn: Linda Richenderfer, and (g) any party requesting special notice pursuant to
Bankruptcy Rule 2002.

        Objections not timely filed and served by the Plan Objection Deadline in accordance with the
provisions of this Notice will not be heard and will be overruled.

        The Plan contains the proposed injunction and release provisions set forth on Annex A hereto.




                                                       2
DOCS_LA:333990.6
              Case 20-12456-JTD         Doc 612-2      Filed 11/25/20      Page 4 of 5



         Any party in interest wishing to obtain copies of the Disclosure Statement or the Plan at the
Debtors’ expense may do so by (i) contacting the Debtors’ Solicitation Agent at [______________] (toll
free) or [__________________] (if international) or by email at [___________________] or by viewing
such documents by accessing online at https://dm.epiq11.com/case/rubytuesday/info. The documents
are also available on the Court’s website: www.deb.uscourts.gov. Please note that a PACER password and
login are needed to access documents on the Court’s website.

        The Confirmation Hearing may be continued from time to time without further notice except for
(i) an announcement made at the Confirmation Hearing or any adjourned confirmation hearing or (ii) a
written notice filed with the Bankruptcy Court and served on all parties who have filed objections to
confirmation of the Plan, the United States Trustee, and all parties who have requested notice in these
chapter 11 cases pursuant to Bankruptcy Rule 2002.

Dated:                   , 2020                PACHULSKI STANG ZIEHL & JONES LLP
          Wilmington, Delaware


                                               Richard M. Pachulski (CA Bar No. 90073)
                                               Malhar S. Pagay (CA Bar No. 189289)
                                               James E. O’Neill (Bar No. 4042)
                                               Victoria A. Newmark (CA Bar No. 183581)
                                               919 North Market Street, 17th Floor
                                               P.O. Box 8705
                                               Wilmington, Delaware 19899-8705 (Courier 19801)
                                               Telephone: 302-652-4100
                                               Facsimile: 302-652-4400
                                               email: rpachulski@pszjlaw.com
                                                      mpagay@pszjlaw.com
                                                      joneill@pszjlaw.com
                                                      vnewmark@pszjlaw.com
                                               Counsel to the Debtors and Debtors in Possession




                                                  3
DOCS_LA:333990.6
              Case 20-12456-JTD   Doc 612-2    Filed 11/25/20   Page 5 of 5



                                      Annex A



                                       [TBD]




                                         4
DOCS_LA:333990.6
